WOODS, Circuit Judge.
I concur in the result on these grounds: The transactions complained of as fraudulent are alleged to have taken place from the years 1900 to 1904, more than 12 years before the bill was filed on the 7th of April, 1916. There was no allegation of ignorance on the part of the plaintiffs of the alleged fraud, nor how nor at what time they obtained knowledge of it, nor what efforts were made to ascertain the facts. This delay, without explanation, constitutes such laches as to warrant dismissal of the bill upon its face. Wollensak v. Reiher, 115 U. S. 96, 5 Sup. Ct 1137, 29 L. Ed. 350; Hardt v. Heidweyer, 152 U. S. 547, 14 Sup. Ct. 671, 38 L. Ed. 548.
In addition to this, the plaintiffs in their bill make only the most general and indefinite charges of fraudulent conversion of corporate assets by the directors. The tenor of the bill indicates plainly that they relied upon discovery to be made by the defendants to make evident particulars of the transactions mentioned to establish the indefinite charges of fraud. The answer of the defendant and its exhibits is a substantial and full response to the demand for discovery. They set out the particulars of all the transactions brought in question by the plaintiffs, and so far from giving any indication of fraud they tend strongly to show that all earnings and profits of the several corporations involved were properly applied for the benefit of the stockholders. Since the plaintiffs relied on discovery to establish their charges, and discovery has shown nothing tending to establish them, the District Court was right in dismissing the bill for lack of equity in this respect, as well as for laches.